Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 04/03/2019.
             Claims 1-18 are pending.
Drawings
The drawings filed on 04/03/2019 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 13 recite the language of "determine a first cost to execute the first partition wise operation on the first server node, and a second cost to execute the first partition wise operation on the second server node”.  However, it is not clear description in the specification that indicate a first cost to execute the first partition wise operation and a second cost to execute the first partition wise operation. Additionally, in 
Claims 3, 9 and 15 also recites multiple cost to execute base on different partition wise operation.  This is also unclear since the specification of instant application do not clearly provide the detailing of these steps.
Claims 2-6, 8-12 and 14-18 are rejected for the same reasons because of depend on the base claims 1, 7 and 13.
See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2, 5-8, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US PGPUB 2016/0350375, hereinafter Das), in view of Bellamkonda  et al. (US PGPUB 2019/0087457, hereinafter Bellamkonda).
As per as claim 1, Das discloses:
A system comprising:
 	a memory storing processor-executable program code (Das, e.g., figs. 4-5 and 7, associating with texts description, [0161]); and
 a processor to execute the processor-executable program code (Das, e.g., figs. 4-5 and 7, associating with texts description, [0161]) in order to cause the system to:
 	determine a first partition-wise operation on a first database table partition of a first table located at a first server node and a first database table partition of a second table located at a second server node (Das, e.g., figs. 3-5, associating with texts description, [0021-0023], “…one of the tables selected by the join query is partitioned and the join key is on the same key as a partition key of one of the tables, the query optimizer considers a partition-wise join query execution plan as a candidate among a multitude of possible methods for executing the join query. For fully in-memory partition-wise join query execution plans…”) (Note that for multiple server nodes see fig. 3, element 102, 122 and 142);
 	determine a first cost to execute the first partition-wise operation on the first server node, and a second cost to execute the first partition-wise operation on the second server node (Das, e.g., figs. 3-5, associating with texts description, [0021-0023], …the query optimizer considers a partition-wise join query execution plan as a candidate among a multitude of possible methods for executing the join query. For fully in-memory partition-wise join query execution plans…estimates the cost of a table…”);
 	determine a second partition-wise operation on a result of the first partition-wise operation (Das, e.g., figs. 3-5, associating with texts description, [0021-0023] and [0053-0062], “…partition-wise join… Each node performs a smaller join on a partition from each table containing the same set or range values, rather than comparing every row in one table against every row in another table… the partitioning, 
 	determine a third cost to execute the second partition-wise operation on the first server node based on the first cost and the second cost, and a fourth cost to execute the second partition-wise operation on the second server node based on the first cost and the second cost (Das, e.g., figs. 3-5, associating with texts description, [0021-0023], …the query optimizer considers a partition-wise join query execution plan as a candidate among a multitude of possible methods for executing the join query. For fully in-memory partition-wise join query execution plans…estimates the cost of a table…”);
 	determine one of the first server node and the second server node to execute the second partition-wise operation based on the third cost and the fourth cost (Das, e.g., figs. 3-5, associating with texts description, [0021-0023] disclose costs table and further [046-0062], “…operations performed against data in a database is the join operation…the work of combining data from multiple tables and evaluating the conditions used to join the tables may be distributed across multiple nodes. Each node works on a subset of data individually, and then relays the results to a single node for final output or set of processes for subsequent operations in the execution plan. For example, assume a query joins a first table with a second table. The first table has rows A, B, C, and the second table has rows D, E, F…”); and
 	determine one of the first server node and the second server node to execute the first partition-wise operation based on the third cost and the fourth cost (Das, e.g., figs. 3-5, associating with texts description, [0021-0023] disclose costs .
	To make records clearer regarding to the “determine one of server node and another server node to execute partition wise operation based on multiple costs” (although as stated above Das function disclose the features of determine one of server node and another server node to execute partition wise operation based on multiple costs table).
	However Bellamkonda, in an analogous art, discloses “determine one of server node and another server node to execute partition wise operation based on multiple costs” (Bellamkonda, e.g., figs. 2B and 3, associating with texts description, [0041] disclose multiple servers, [0056-0058], “…receiving the request to partition the table to reflect these partitions. As shown in FIG. 2B, which illustrates an example of a range-partitioned table, after table partitioning, the costs table is partitioned into four partitions (Q1, Q2, Q3, and Q4), in which rows corresponding to the January through March dates are assigned to the Q1 partition, rows corresponding to the April through June dates are assigned to the Q2 partition…”) and [0064-0066], “…generate multiple candidate plans and select the most efficient candidate plan to be the execution plan 140. In such embodiments, each candidate plan may involve different access methods (e.g., full table scans or index scans), different join orders or methods, and different query transformations. The optimizer 130 may compute an Bellamkonda and Das to determine if a query is capable of partition-wise execution based on one or more partition-wise function rules and the partition-wise function rules that specify conditions that must be satisfied in order for a query to be capable of being executed in a partition-wise manner to provide a table costs for each execution plan in order to estimate the lower cost for other candidate execution plans (Bellamkonda, e.g., [0059-0062]).

As per as claim 2, the combination of Bellamkonda and Das disclose:
A system according to Claim 1, wherein the second partition-wise operation is an operation on a result of the first partition-wise operation and a first partition of a third table Das, e.g., figs. 3-5, associating with texts description, [0021-0023] and [0053-0062]).

As per as claim 5, the combination of Bellamkonda and Das disclose:
A system according to Claim 1, wherein determination of the third cost and determination of the fourth cost are based on a number of rows in a result of the first partition-wise operation, and wherein determination of the seventh cost and determination of the eighth cost are based on a number of rows in a result of the third partition-wise operation (Das, e.g., figs. 2B-3, associating with texts description, [0021-0023], [0047-0048] and [0071]).

As per as claim 6, the combination of Bellamkonda and Das disclose:
A system according to Claim 1, wherein determination of the third cost and determination of the fourth cost are based on a number of rows in a result of the first partition-wise operation (Das, e.g., figs. 2B-3, associating with texts description, [0021-0023], [0047-0048] and [0071]).

Claims 7-8 and 11-12 are  essentially the same as claims 1-2 and 5-6 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-2 and 5-6.

Claims 13-14 and 17-18 are essentially the same as claims 1-2 and 5-6 except that they set forth the claimed invention as apparatus rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-2 and 5-6.

Allowable Subject Matter
The  prior art does not teach “determine a third partition-wise operation on a second database table partition of the first table located at the first server node and a second database table partition of the second table located at the second server node; determine a fifth cost to execute the third partition-wise operation on the first server node, and a sixth cost to execute the third partition-wise operation on the second server node; determine a fourth partition-wise operation on a result of the third partition-wise operation; determine a seventh cost to execute the fourth partition-wise operation on the first server node based on the fifth cost and the sixth cost, and an eighth cost to execute the fourth partition-wise operation on the second server node based on the fifth cost and the sixth cost; determine one of the first server node and the second server node to execute the fourth partition-wise operation based on the seventh cost and the eighth cost; and determine one of the first server node and the second server node to execute the third partition-wise operation based on the seventh cost and the eighth cost".  Per the instant office action, claims 3-4, 9-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional Relevance Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.


a.	Dondalapati et al. (US GPUB 2018/0081946, hereafter Dondalapati); “DUPLICATE REDUCTION OR ELIMINATION WITH HASH JOIN OPERATIONS”.
Dondalapati disclose partition wise ([0053-0057]) and disclose cost table (see abstract).
b.	Saurabh et al. (US PGPUB 2017/0132276, hereafter Saurabh); “Automatic Partitioning”.
	Saurabh disclose execution plan and estimate the cost of partition ([0034], [0066])
	Saurabh further disclose partition wise ([0089]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163